
	
		II
		Calendar No. 126
		111th CONGRESS
		1st Session
		S. 1498
		[Report No. 111–59]
		IN THE SENATE OF THE UNITED STATES
		
			July 22, 2009
			Mrs. Boxer, from the
			 Committee on Environment and Public
			 Works, reported the following original bill; which was read
			 twice and placed on the calendar
		
		A BILL
		To provide an extension of highway programs authorized
		  under the Safe, Accountable, Flexible, Efficient Transportation Equity Act: A
		  Legacy for Users.
	
	
		1.Short titleThis Act may be cited as the
			 Surface Transportation Extension Act
			 of 2009.
		2.Federal-aid
			 highways
			(a)In
			 generalExcept as provided in this Act, requirements,
			 authorities, conditions, eligibilities, limitations, and other provisions
			 authorized under titles I, V, and VI of the Safe, Accountable, Flexible,
			 Efficient Transportation Equity Act: A Legacy for Users (119 Stat. 1144), the
			 SAFETEA-LU Technical Corrections Act of 2008 (122 Stat. 1572), and title 23,
			 United States Code, which would otherwise expire on or cease to apply after
			 September 30, 2009, are incorporated by reference and shall continue in effect
			 until March 31, 2011.
			(b)Authorization
			 of appropriationsExcept as provided in section 3, there are
			 authorized to be appropriated out of the Highway Trust Fund (other than the
			 Mass Transit Account)—
				(1)for fiscal year
			 2010, a sum equal to the total amount authorized to be appropriated for
			 programs, projects, and activities for fiscal year 2009 under titles I, V, and
			 VI of the Safe, Accountable, Flexible, Efficient Transportation Equity Act: A
			 Legacy for Users (119 Stat. 1144), and title 23, United States Code; and
				(2)for the period
			 beginning on October 1, 2010, and ending on March 31, 2011, a sum equal to
			 1/2 of the total amount authorized for programs, projects,
			 and activities for fiscal year 2009 under titles I, V, and VI of the Safe,
			 Accountable, Flexible, Efficient Transportation Equity Act: A Legacy for Users
			 (119 Stat. 1144), and title 23, United States Code.
				(c)Use of
			 funds
				(1)Fiscal year
			 2010Except as otherwise expressly provided in this Act, funds
			 authorized to be appropriated under subsection (b)(1) for fiscal year 2010
			 shall be distributed, administered, limited, and made available for obligation
			 in the same manner and at the same level as funds authorized to be appropriated
			 for fiscal year 2009 to carry out programs, projects, activities,
			 eligibilities, and requirements under the Safe, Accountable, Flexible,
			 Efficient Transportation Equity Act: A Legacy for Users (119 Stat. 1144), the
			 SAFETEA-LU Technical Corrections Act of 2008 (122 Stat. 1572), and title 23,
			 United States Code.
				(2)Fiscal year
			 2011Except as otherwise expressly provided in this Act, funds
			 authorized to be appropriated under subsection (b)(2) for the period beginning
			 on October 1, 2010, and ending on March 31, 2011, shall be distributed,
			 administered, limited, and made available for obligation in the same manner and
			 at the same level as 1/2 of the total amount of funds
			 authorized to be appropriated for fiscal year 2009 to carry out programs,
			 projects, activities, eligibilities, and requirements under the Safe,
			 Accountable, Flexible, Efficient Transportation Equity Act: A Legacy for Users
			 (119 Stat. 1144), the SAFETEA-LU Technical Corrections Act of 2008 (122 Stat.
			 1572), and title 23, United States Code.
				(3)CalculationThe
			 amounts authorized to be appropriated under subsection (b) shall be calculated
			 without regard to any rescission or cancellation of funds or contract authority
			 for fiscal year 2009 under the Safe, Accountable, Flexible, Efficient
			 Transportation Equity Act: A Legacy for Users (119 Stat. 1144) or any other
			 law.
				(4)Contract
			 authority
					(A)In
			 generalExcept as provided in subparagraph (B), funds authorized
			 to be appropriated under this section shall be—
						(i)available for
			 obligation, and shall be administered, in the same manner as if such funds were
			 apportioned under chapter 1 of title 23, United States Code; and
						(ii)subject to a
			 limitation on obligations for Federal-aid highways and highway safety
			 construction programs described in paragraph (5).
						(B)ExceptionsA
			 limitation on obligations described in subparagraph (A)(ii) shall not apply to
			 any obligation under—
						(i)section 125 of
			 title 23, United States Code; or
						(ii)section 105 of
			 title 23, United States Code—
							(I)for fiscal year
			 2010, only in an amount equal to $639,000,000; and
							(II)for the period
			 beginning on October 1, 2010, and ending on March 31, 2011, only in an amount
			 equal to $319,500,000.
							(5)Limitation on
			 obligationsNotwithstanding any other provision of law—
					(A)for fiscal year
			 2010, funds authorized to be appropriated under subsection (b) or this
			 subsection shall be subject to the limitation on obligations for fiscal year
			 2009 under section 1102 of the Safe, Accountable, Flexible, Efficient
			 Transportation Equity Act: A Legacy for Users (119 Stat. 1157); and
					(B)for the period
			 beginning on October 1, 2010, and ending on March 31, 2011, funds authorized to
			 be appropriated under subsection (b) or this subsection shall be subject to a
			 limitation on obligations equal to 1/2 of the limitation
			 on obligations for fiscal year 2009 under section 1102 of the Safe,
			 Accountable, Flexible, Efficient Transportation Equity Act: A Legacy for Users
			 (119 Stat. 1157).
					(d)Extension and
			 flexibility for certain allocated programs
				(1)Fiscal year
			 2010Notwithstanding any other provision of law, for fiscal year
			 2010, the portion of the share of funds of a State under subsection (b)(1)
			 determined by the amount that the State received for fiscal year 2009 to carry
			 out sections 1301, 1302, 1307, 1702, and 1934 of the Safe, Accountable,
			 Flexible, Efficient Transportation Equity Act: A Legacy for Users (119 Stat.
			 1198, 1204, 1217, 1256, and 1485), and section 144(f)(1) of title 23, United
			 States Code, shall be—
					(A)made available to
			 the State for programs apportioned under sections 104(b) and 144 of title 23,
			 United States Code, and in the same proportion for each such program
			 that—
						(i)the
			 amount apportioned to the State for that program for fiscal year 2009; bears
			 to
						(ii)the amount
			 apportioned to the State for fiscal year 2009 for all programs apportioned
			 under such sections of such Code; and
						(B)administered in
			 the same manner and with the same period of availability as such funding is
			 administered under such sections.
					(2)Fiscal year
			 2011Notwithstanding any other provision of law, for the period
			 beginning on October 1, 2010, and ending on March 31, 2011, the portion of the
			 share of funds of a State under subsection (b)(2) determined by
			 1/2 of the amount that the State received for fiscal year
			 2009 to carry out sections 1301, 1302, 1307, 1702, and 1934 of the Safe,
			 Accountable, Flexible, Efficient Transportation Equity Act: A Legacy for Users
			 (119 Stat. 1198, 1204, 1217, 1256, and 1485) and section 144(f)(1) of title 23,
			 United States Code, shall be—
					(A)made available to
			 the State for programs apportioned under sections 104(b) and 144 of title 23,
			 United States Code, and in the same proportion for each such program
			 that—
						(i)the
			 amount apportioned to the State for that program for fiscal year 2009; bears
			 to
						(ii)the amount
			 apportioned to the State for fiscal year 2009 for all programs apportioned
			 under such sections of such Code; and
						(B)administered in
			 the same manner and with the same period of availability as such funding is
			 administered under such sections.
					(3)Additional
			 funds
					(A)In
			 generalNo additional funds shall be provided for any project or
			 activity under subsection (c), or paragraph (1) or (2) of this subsection, that
			 the Secretary of Transportation determines was sufficiently funded before or
			 during fiscal year 2009 to achieve the authorized purpose of the project or
			 activity.
					(B)Reservation and
			 redistribution of fundsFunds made available in accordance with
			 paragraph (1) or (2) of subsection (c) or paragraph (1) or (2) of this
			 subsection for a project or activity described in subparagraph (A) shall
			 be—
						(i)reserved by the
			 Secretary of Transportation; and
						(ii)redistributed to
			 each State in accordance with paragraph (1) or (2) of subsection (c), or
			 paragraph (1) or (2) of this subsection, as appropriate, for use in carrying
			 out other highway projects and activities extended by subsection (c) or this
			 subsection, in the proportion that—
							(I)the total amount
			 of funds made available for fiscal year 2009 for projects and activities
			 described in subparagraph (A) in the State; bears to
							(II)the total amount
			 of funds made available for fiscal year 2009 for those projects and activities
			 in all States.
							(e)Extension of
			 authorizations under title V of SAFETEA-LU
				(1)In
			 generalThe programs authorized under paragraphs (1) through (5)
			 of section 5101(a) of the Safe, Accountable, Flexible, Efficient Transportation
			 Equity Act: A Legacy for Users (119 Stat. 1779) shall be continued—
					(A)for fiscal year
			 2010, at the funding levels authorized for those programs for fiscal year 2009;
			 and
					(B)for the period
			 beginning on October 1, 2010, and ending on March 31, 2011, at
			 1/2 the levels authorized for those programs for fiscal
			 year 2009.
					(2)Distribution of
			 fundsFunds for programs continued under paragraph (1) shall be
			 distributed to major program areas under those programs in the same proportions
			 as funds were allocated for those program areas for fiscal year 2009, except
			 that designations for specific activities shall not be required to be continued
			 for—
					(A)fiscal year 2010;
			 or
					(B)the period
			 beginning on October 1, 2010, and ending on March 31, 2011.
					(3)Additional
			 funds
					(A)In
			 generalNo additional funds shall be provided for any project or
			 activity under this subsection that the Secretary of Transportation determines
			 was sufficiently funded before or during fiscal year 2009 to achieve the
			 authorized purpose of the project or activity.
					(B)DistributionFunds
			 that would have been made available under paragraph (1) for a project or
			 activity but for the prohibition under subparagraph (A) shall be distributed in
			 accordance with paragraph (2).
					(4)Limitation on
			 obligationsNotwithstanding any other provision of law—
					(A)for fiscal year
			 2010, funds authorized to be appropriated under this subsection shall be
			 subject to the limitation on obligations for fiscal year 2009 under section
			 5102 of the Safe, Accountable, Flexible, Efficient Transportation Equity Act: A
			 Legacy for Users (119 Stat. 1780); and
					(B)for the period
			 beginning on October 1, 2010, and ending on March 31, 2011, funds authorized to
			 be appropriated under this subsection shall be subject to a limitation on
			 obligations equal to 1/2 of the limitation on obligations
			 for fiscal year 2009 under section 5102 of the Safe, Accountable, Flexible,
			 Efficient Transportation Equity Act: A Legacy for Users (119 Stat.
			 1780).
					3.Administrative
			 expenses
			(a)Authorization
			 of contract authorityNotwithstanding any other provision of this
			 Act or any other law, there are authorized to be appropriated from the Highway
			 Trust Fund (other than the Mass Transit Account), from amounts provided under
			 section 2, for administrative expenses of the Federal-aid highway
			 program—
				(1)$422,425,000 for
			 fiscal year 2010; and
				(2)$217,023,500 for
			 the period beginning on October 1, 2010, and ending on March 31, 2011.
				(b)Contract
			 authorityFunds authorized to be appropriated by this section
			 shall be—
				(1)available for
			 obligation, and shall be administered, in the same manner as if such funds were
			 apportioned under chapter 1 of title 23, United States Code; and
				(2)subject to a
			 limitation on obligations for Federal-aid highways and highway safety
			 construction programs, except that such funds shall remain available until
			 expended.
				
	
		July 22, 2009
		Read twice and placed on the calendar
	
